McCay, Judge.
Assuming, as I must do, (though I did not agree to it,) that the decision of this court in Akin vs. Freeman, 48 Georgia, is correct, we are constrained to affirm the decision of Judge Johnson in holding that he erred in his ruling at the trial iu *557this ease. It is true that this right to levy on the land in the possession of the claimant is a right acquired since June, 1865, and is to be controlled by the laws operating upon rights so accruing; we are, nevertheless, clear that, under those laws, the plaintiff had not lost his lien" at the time of the levy. Assuming that section 2583 of the Code is a statute of limitations, (and that is the ruling in Akin vs. Freeman,) it was, by the ordinance of 1865, suspended unlil the full establishment of civil government. This did not take place, as we have uniformly held, until the 21st of July, 1868. The only question left is whether the eighth section of the limitation act of 1869, putting all cases arising under any of the sections of that act, when the liability, etc., has accrued since June, 1865, under the limitation laws of the Code, covers the right of a plaintiff in■ fi. fa. to follow the land subject to his judgment into the hands of bona fide purchasers.
After a careful coiisideration of this act of 1869, we are clear that none of its sections refer to this right of the plaintiff or this liability of the laud to be levied upon. They all refer to suits on debts not already in judgment. They all refer to actions, and specify in detail the causes of action to which they refer. In only one section is the case of judgments mentioned, and that case covers only suits upon judgments and sci.fas. to revive judgments. It would be making law to construe this as covering the case of a levy of a judgment. Such a construction would, too, as wre think, be contrary to the clear policy of the legislature, so often displayed since the war, of alleviating as much as possible the pressure of old debts and judgments against the debtor class. The effect, if this had been the legislative intent, would have been to force a levy of all judgments and a forced sale of projyerty by the 1st of January, 1870, aud would have filled the land ■with sheriffs’ sales, and brought sad distress upon the very class alluded to, a class which has received, and justly, a most kind consideration from all men, in view of the sad results of the war and subsequent events.
. Judgment affirmed.